Citation Nr: 1746401	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for impotence/erectile dysfunction.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath. 

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for pseudofolliculitis barbae.  

9.  Entitlement to service connection for a right wrist disorder.  

10.  Entitlement to service connection for a right ankle disorder.  

11.  Entitlement to service connection for flat feet.  

12.  Entitlement to service connection for a right knee disorder.  

13.  Entitlement to service connection for type 2 diabetes mellitus, including as secondary to hypertension.  

14.  Entitlement to service connection for kidney failure, including as secondary to hypertension.  

15.  Entitlement to service connection for a sleep disorder, including as secondary to respiratory disorder and shortness of breath.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his caretaker


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from December 1977 to December 1980. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

In June 2017, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  He waived RO consideration of any additional evidence added to his file.  

The Veteran's claim of service connection for an acquired psychiatric disability was previously characterized as service connection for PTSD.  However, as emphasized in Clemons, although a Veteran may only seek service connection for PTSD, his claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the August 2016 Board hearing, prior to the promulgation of a decision in the appeals seeking service connection for chronic fatigue syndrome, high cholesterol and impotence/erectile dysfunction, the Veteran withdrew his appeal as to these claims; there are no questions of fact or law remaining before the Board in these matters.

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is reasonably shown to be related to his exposure to noise trauma in service.

3.  The Veteran is presumed sound on service entrance as to any cardiovascular and respiratory disorder, including hypertension and a disability manifested by shortness of breath.

4.  The Veteran's hypertension was not manifested in service or within the first post-service year and it is not shown to be related to his service.

5.  The Veteran's respiratory disorder/shortness of breath, diagnosed as restrictive lung disease, was not manifested in service or for many years thereafter, and his current restrictive lung disease is not shown to be related to his service.

6.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a diagnosed psychiatric disorder.

7.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) pseudofolliculitis barbae.

8.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a right wrist disorder.

9.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a right ankle disorder.  

10.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) flat feet.

11.  A right knee disability was not manifested in service; osteoarthritis of the right knee was not manifested within the first post-service year; and the Veteran's current right knee disability is not shown to be related to his service.

12.  The Veteran's type 2 diabetes mellitus was not manifested in service or within the first post-service year and it is not shown to be related to his service; his hypertension is not service connected.

13.  The Veteran's kidney failure was not manifested in service or for many years thereafter and it is not shown to be related to his service; his hypertension is not service connected.

14.  The Veteran's sleep disorder was not manifested in service or for many years thereafter and it is not shown to be related to his service; his respiratory disorder/shortness of breath is not service connected.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for chronic fatigue syndrome, high cholesterol and impotence/erectile dysfunction are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a respiratory disorder, claimed as shortness of breath, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for service connection for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

8.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

9.  The criteria for service connection for flat feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

10.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

11.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

12.  The criteria for service connection for kidney failure have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

13.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the August 2016 Board hearing, the Veteran requested to withdraw his appeal on the issues of entitlement to service connection for chronic fatigue syndrome, high cholesterol and impotence/erectile dysfunction.  Thus, there remains no allegation of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, they are dismissed. 

Adjudicated Claims

With respect to the remaining service connection claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are incomplete.  A December 2011 Formal Finding of Federal Records Unavailability notes that the Veteran's complete STRs are unavailable for review.  It is also noted that all procedures to obtain the STRs were correctly followed, all efforts to obtain such records have been exhausted and further attempts are futile.  In such circumstances, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Moreover, the Board finds that additional VA examinations and/or clinical opinions are not warranted (notably, audiology, hypertension and respiratory disorder examination reports are on file).  The Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  With respect to the present claims, as there is no competent credible evidence of record which indicates that the Veteran has been diagnosed with an acquired psychiatric disorder, pseudofolliculitis barbae, flat feet, a right ankle disorder or a right wrist disorder during the appeal period or that his hypertension, restrictive lung disease and/or right knee osteoarthritis were incurred in or aggravated by his military service, an opinion as to these matters is not warranted.  Further, as service connection is not granted for hypertension or a respiratory disorder; opinions as to secondary service connection for type 2 diabetes mellitus, kidney failure and a sleep disorder is also not warranted.  

During his June 2017 Board hearing, the Veteran testified that he had received private treatment through Kaiser from the time of separation from service in 1980 to 2008, when he transferred his medical care to VA.  He also testified that he would obtain such records for consideration in connection with this appeal.  Further, he testified that if he was unable to obtain them and associate them with the file, he wanted the Board to proceed with adjudication (decide his claims).  Although the record was held open for 60 days to afford the Veteran time to obtain and submit this evidence, no additional evidence which was not previously of record has been received.  Accordingly, to the extent that any private records pertinent to the claims being adjudicated are missing, the Board emphasizes that the ultimate burden is on the Veteran to ensure that such records are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  As such, VA's duty to assist is met, remand to obtain additional private treatment records is not necessary and proceeding with adjudication of the appealed claims is consistent with the Veteran's expressed wishes.

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

Service connection for certain chronic diseases, including psychoses (but not PTSD), diabetes mellitus, cardiovascular-renal disease (to include hypertension) and arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

It is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2016).

Tinnitus

The Veteran seeks to establish service connection for tinnitus.  Specifically, he maintains that a current tinnitus disability is related to in-service acoustic trauma sustained as a result of exposure to engine noise during his military service as a tank mechanic (as well as arms fire).  See hearing transcript, page 23.  

First, the Board must consider whether the Veteran was exposed to military noise.  In this regard, the Board notes that the Veteran's DD214, Armed Forces of the United States Report of Transfer or Discharge, shows that his military occupational specialty (MOS) was tracked vehicle repairman and he was awarded the sharpshooter badge.  This evidence is consistent with his report of having been a tank mechanic and having been exposed to engine noise and arms fire.  Accordingly, the Board finds that the Veteran's report of military noise exposure is consistent with the circumstances of his service, and he had military noise exposure.

In addition, the Board finds that the Veteran currently has tinnitus.  He is competent to state that he has ringing in his ears and tinnitus was noted on May 2012 VA audiological examination.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Thus, the only question remaining is whether the Veteran's current tinnitus is related to his military noise exposure.

The Veteran's hearing testimony includes his assertion that the initial onset of his tinnitus was during his military service and it has persisted since (he testified that the report of it having started 5 years previously during the May 2012 VA audiological examination was a "miscommunication.")  After considering his account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present since the Veteran's separation from service.  

The Board acknowledges that the May 2012 VA audiological examination provided an opinion weighing against the Veteran's claim; however, with respect to the service connection claim for tinnitus the opinion is of little, if any, probative value.  The Board finds that the evidence of record sufficiently establishes that the Veteran experienced tinnitus symptoms in service and continuously since separation and the May 2012 opinion is based on the inaccurate premise that tinnitus symptoms had an onset many years after separation.  As such, the May 2012 opinion is based on an inaccurate factual premise, given there is competent and credible evidence to the contrary.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Thus, the May 2012 VA opinion is not probative as to the question at hand.  

Although there is no competent medical evidence in support of the claim, tinnitus is an organic disease of the nervous system and there is competent evidence of in-service acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Further, the Veteran provides a competent and credible account of continuity of symptomatology since separation.  See Jandreau, 492 F.3d at 1376-77.  In sum, tinnitus has been present continuously since separation.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for tinnitus is warranted.

Hypertension and Respiratory Disorder

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (i.e. increased in severity beyond its natural progression) by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's May 1977 Report of Medical History for Enlistment shows that he reported a history of shortness of breath and high or low blood pressure.  The physician's summary includes the comment that the Veteran experienced "shortness of breath on excess exercise when not in shape" and he "was told he had hypertension 1 year ago" which was "WNL (within normal limits) now."  On examination, the Veteran's lungs and chest, heart and vascular system were clinically normal and his blood pressure was 130/84.  [Notably, this examination report also shows that the Veteran was initially 4 pounds over-weight and was disqualified for enlistment; however, he subsequently lost 4 pounds and was deemed qualified for enlistment.]  Although the examiner noted the Veteran's reported history of shortness of breath and hypertension on service enlistment, the examiner did not indicate that the Veteran had hypertension or a disability manifested by shortness of breath at the time of service entrance.  Therefore, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 304(b). 

Next, it is necessary to determine if the presumption of soundness is rebutted.  The Board finds that there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's hypertension and a disability manifested by shortness of breath (diagnosed during the appeal period as restrictive lung disease) both preexisted and were not aggravated by service.  Indeed, hypertension and a disability manifested by shortness of breath was not found on service enlistment and the Veteran has testified that, although he complained of shortness of breath and his blood pressure was monitored, his activities were never restricted and he was provided no treatment for his respiratory symptoms or hypertension during service.  Therefore, there is no clear and unmistakable evidence that the Veteran's hypertension and/or restrictive lung disease preexisted service and the Board concludes that the presumption of soundness has not been rebutted.  Wagner, 307 F.3d at 1096.  The claim is therefore one for service connection.  Id.  

Hypertensive cardiovascular disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, hypertension will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation.  38 C.F.R. § 3.307(a)(3).

It is not in dispute that the Veteran has hypertension and a disability manifested by shortness of breath, diagnosed as restrictive lung disease.  Further, although his STRs are incomplete, he reported a history of being told he had hypertension and complained of shortness of breath on excess exercise when not in shape on service enlistment.  However, the Veteran has also testified that he was not treated for hypertension or shortness of breath complaints in service.  Moreover, he reports that when he saw the doctor every 6 months in service he was told that his blood pressure was "a little high," was told not to "worry about it" and that he did not need medication.  The Veteran recalled being diagnosed with and treated for hypertension in 1982, after service separation.  June 2010 private treatment records note a 21 year history of hypertension (i.e., 1989; 9 years after service separation).  As such, hypertension is not shown to have been manifested to a compensable degree within a year following his separation from service, in December 1980.  

Regarding shortness of breath, the Veteran has testified that, after his separation from service, his shortness of breath symptoms were diagnosed as a sleep disorder.  In this regard, a May 2010 VA treatment report includes an assessment of "shortness of breath - likely secondary to respiratory disorder/OSA (obstructive sleep apnea)."  These records show that the Veteran underwent sleep study in June 2010 and was diagnosed with severe obstructive sleep apnea.  June 2010 private treatment records show hospitalization for dyspnea and note findings of low lung volumes with associated crowding of bronchovascular structures and some presumed subsegmental atelectasis at the lung bases "likely attributable to a low degree of inspiration" and "fluid retention from end-stage renal disease."  

Accordingly, service connection for hypertension and/or a disability manifested by shortness of breath, diagnosed as restrictive lung disease (the matter of service connection for sleep apnea is addressed below), on the basis that it became manifest in service and persisted thereafter, or for hypertension on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) or on the basis of continuity of symptomatology not warranted. 

Furthermore, there is no competent evidence of record that shows or suggests that the Veteran's hypertension and/or restrictive lung disease may (somehow otherwise) be related to his service.  Although the Veteran claims that his hypertension and a disability manifested by shortness of breath were aggravated by service, the Board notes that, as a layperson, he lacks the medical knowledge and training to offer a probative opinion in this matter.  The etiology of hypertension and a disability manifested by shortness of breath is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not submitted any medical opinion or medical literature in support of his claims.  His report of a history of high or low blood pressure, shortness of breath and being told he had hypertension in service is, as discussed above, not diagnostic of hypertension or a disability manifested by shortness of breath.  

The only competent evidence in the record regarding the etiology of the Veteran's hypertension and restrictive lung disease is the May 2012 VA medical opinion against the Veteran's claims.  Specifically, the examiner noted the history reported by the Veteran that, after service discharge, in the 1980s, he was started on hypertension medication after gaining 50 pounds and his breathing became worse (and eventually leading to a diagnosis of sleep apnea).  The examiner opined that hypertension and shortness of breath were not aggravated by the Veteran's military service because worsening came secondary to weight gain after service.  The examiner further opined that the Veteran's dyspnea was also "likely secondary to obesity" which worsened significantly after service due to weight gain.  Although these opinions are premised on the question of aggravation of a disability which existed prior to enlistment; the conclusions and underlying rationale reflect familiarity with the entire record, are consistent with the Veteran's reported history and are probative.  Further, as there is no competent evidence to the contrary, the Board finds them persuasive (that the Veteran's current hypertension and respiratory disorder is attributable to his post-service weight gain). 

The preponderance of the evidence is against the claims for service connection for hypertension and a respiratory disorder, claimed as shortness of breath; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Acquired Psychiatric Disorder, Including PTSD

Service connection for PTSD, in particular, requires: medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5)).

The claims file does not contain any record diagnosing PTSD in accordance with VA regulation, 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The numerous private and VA medical records on file do not document a DSM-5 diagnosis of PTSD or an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  For instance, a March 2010 report of VA Mental Health Assessment for Transplant Candidates notes the Veteran's reported stressor of harassment by his drill instructor in the military, provided no psychiatric diagnosis and noted that the Veteran was "psychiatrically stable."  In addition, a December 2010 Discharge Application: Total and Permanent Disability for student loan completed by a physician notes "no history of psychiatric conditions."  

To prevail on the issue service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Absent evidence of a current DSM-5 diagnosis of PTSD or an acquired psychiatric disorder, service connection simply is not possible because there is no present disorder to attribute to incidents during the Veteran's military service.  McClain v. Nicholson, 21 Vet. App. 319 (2007); 38 C.F.R. § 3.304(f)(1).  Absent a medical diagnosis of a disability, service connection must be denied.  See 38 U.S.C.A. § 5107; Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Pseudofolliculitis Barbae, Right Wrist, Right Ankle and Flat Feet

The Veteran also seeks service connection for pseudofolliculitis barbae, disorder of the right wrist and ankle (including arthritis) and flat feet.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has current diagnoses of pseudofolliculitis barbae, right wrist arthritis, right ankle arthritis or flat feet.  Specifically, review of the record shows that VA and private treatment records do not document diagnoses of pseudofolliculitis barbae, right wrist arthritis, right ankle arthritis or flat feet.  Notably, a March 2012 report of Examination for Housebound Status or Permanent Need for Regular and Aid and Attendance notes that the Veteran had "severe pain in hands and feet," was an "obese gentlemen, [who had] difficulty standing and walking unassisted for significant period of time due to body habitus and neuropathy" and "has severe polyneuropathy in legs and feet."  However, neither this examination report nor the remaining medical evidence of record shows diagnoses of pseudofolliculitis barbae, disabilities of the right wrist or ankle (including arthritis) or flat feet.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for pseudofolliculitis barbae, disabilities of the right wrist or ankle (including arthritis) and flat feet; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Right Knee

During his June 2017 hearing, the Veteran recalled that he sustained a right knee injury in service, was given brace which he wore for two months, the knee got better and he received no further right knee treatment.  After separation from service, the Veteran reported a 1982 right knee ligament injury and surgery.  He claims that running in service could have contributed to the 1982 right knee problem.  Notably, although the Veteran requested an opportunity to obtain his treatment records from the time of his separation from service in 1980 to 2008, when he when he transferred his medical care to VA; such records have not been received and are unavailable for review.  Notwithstanding the unavailability of such evidence, the Veteran requested VA proceed with adjudication of his claim.  

Although the Veteran's STRs are incomplete, even assuming that he sustained a right knee injury in service, the earliest post-service medical evidence of record is not until 2006 (26 years after separation from service) and the initial post-service diagnosis of right knee arthritis is not until May 2014 (nearly 34 years after service), when a VA treatment record notes a finding of bilateral knee osteoarthritis.  

It is not in dispute that the Veteran now has a right knee disability (given the May 2014 finding of bilateral knee osteoarthritis).  However, even if the Veteran sustained a knee injury in service, he has testified that his knee got better and he received no further treatment.  Although he claims to have received right knee treatment in 1982, 2 years after separation from service; he has not submitted evidence of such treatment.  Review of the record shows that the initial post-service evidence of knee problems is not until May 2014 (nearly 34 years after service).  Accordingly, service connection for a right knee disability on the basis that such disability became manifest in service, and has persisted since, is not warranted.  Furthermore, the Veteran has not presented any competent medical evidence that his right knee osteoarthritis is somehow otherwise related to service.  The lengthy (more than 30 year year) interval between service and the initial post-service notation/documentation of a right knee disability is of itself a factor weighing against a finding of service connection.  Notably, as the right knee osteoarthritis was not manifested in the first post-service year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112, 1137 have no applicability.  Further, as the preponderance of the evidence is against a finding of continuity of symptomatology, service connection is also not warranted on that basis.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disorder; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Diabetes Mellitus, Kidney Failure and Sleep Disorder

As noted earlier, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, at 448-49 (1995); 38 C.F.R. § 3.310.

The Veteran claims service connection for type 2 diabetes mellitus and kidney failure secondary to hypertension and sleep disorder secondary to a respiratory disorder, claimed as shortness of breath.  [The Veteran does not contend, and the evidence does not show, that service connection for type 2 diabetes mellitus and kidney failure secondary to hypertension and sleep disorder is warranted on a direct basis.]  The Board decision herein has denied service connection for hypertension and a respiratory disorder, claimed as shortness of breath.  As such, the claims of entitlement to service connection for type 2 diabetes mellitus, kidney failure and a sleep disorder on a secondary basis lack legal merit and are denied.


ORDER

The appeal regarding the claim of service connection for chronic fatigue syndrome is dismissed.

The appeal regarding the claim of service connection for high cholesterol is dismissed.

The appeal regarding the claim of service connection for impotence/erectile dysfunction is dismissed.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.

Service connection for respiratory disorder, claimed as shortness of breath, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for right wrist disorder is denied.

Service connection for right ankle disorder is denied.

Service connection for flat feet is denied.

Service connection for right knee disorder is denied.

Service connection for type 2 diabetes mellitus, including as secondary to hypertension, is denied.

Service connection for kidney failure, including as secondary to hypertension, is denied.

Service connection for a sleep disorder, including as secondary to respiratory disorder and shortness of breath, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


